EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tim Gerlach on October 21, 2021.

The application has been amended as follows: 

1.	(Currently Amended)	A method performed by a network node for configuring beamformed paging transmissions to a user equipment (UE), wherein the method comprises:
obtaining information identifying at least one capability of the UE; 
taking into account the at least one capability of the UE when configuring:
at least one paging occasion, and 
at least one paging transmission within each paging occasion, wherein the at least one paging transmission is configured to be transmitted time multiplexed with synchronization signal (SS) block transmissions for a narrowband capable UE and frequency multiplexed with SS block transmissions for a wideband capable UE; and
transmitting a first paging transmission wherein:
upon transmitting to a narrowband capable UE, the first paging transmission is time multiplexed with the SS block transmissions; and
upon transmitting to a wideband capable UE, the first paging transmission is frequency multiplexed with SS block transmissions.


transmitting resource information to the UE, the resource information comprising at least one of timing resources and frequency resources for receiving the at least one paging transmission from the network node.   

3.	(Cancelled) 

4.	(Previously Presented)	The method of Claim 1, wherein configuring the at least one paging occasion and the at least one paging transmission in each paging occasion comprises:
shifting the at least one paging occasion to coincide or overlap with a synchronization signal (SS) Burst Set.

5.	(Previously Presented)	The method of Claim 1, wherein the at least one paging occasion coincides or overlaps with a synchronization signal (SS) Burst Set. 

6.	(Previously Presented)	The method of Claim 1, wherein the at least one capability of the UE comprises a maximum reception bandwidth of the UE.

7.	(Cancelled)

8.	(Previously Presented)	The method of Claim 1, wherein taking the at least one capability of the UE into account comprises: 
	determining where to place the at least one paging occasion in a time domain in relation to at least one SS Block transmission in a SS Burst Set.

9.	(Original)	The method of Claim 8, further comprising:
	determining that a maximum reception bandwidth of the UE is equal to a bandwidth of the SS Block transmission or exceeds the bandwidth of the SS Block transmissions with a margin that is not sufficient to transmit a paging transmission; and


10.	(Previously Presented)	The method of Claim 1, wherein:
the at least one paging transmission is configured to coincide with a SS Block transmission, the at least one paging transmission configured for a first frequency range and the SS Block transmission configured for a second frequency range, the first frequency range being different from the second frequency range without overlapping with the second frequency range, and
the at least one capability of the UE is an ability of the UE to simultaneously receive both a SS Block transmission and the at least one paging transmission. 

11.	(Previously Presented)	The method of Claim 1, wherein each of the at least one paging transmissions is configured to be to be transmitted between a pair of adjacent SS Block transmissions within a SS Burst Set. 

12.	(Previously Presented)	The method of Claim 11, wherein a paging transmission is configured according one of the following:
after every second SS Block transmission in a SS Burst Set;
after every fourth SS Block transmission in a SS Burst Set; or 
after each SS Block transmission in the SS Burst set.

13.-14.		(Cancelled)

15.	(Previously Presented)	The method of Claim 11, wherein a frequency range of the at least one paging transmission at least partially overlaps with a frequency range of each SS Block transmission within the SS Burst set. 

16.	(Previously Presented)	The method of Claim 11, wherein a bandwidth of the at least one paging transmission is equal to or smaller than a maximum reception bandwidth of the UE.

17. 	(Previously Presented)	The method of Claim 11, further comprising:
determining that a maximum reception bandwidth of the UE is equal to a bandwidth of each SS Block transmission in a SS Burst Set or exceeds the bandwidth of each SS Block transmission in a SS Burst Set with a margin that is not sufficient to transmit a paging transmission.

18.	(Cancelled)

19.	(Previously Presented)	The method of Claim 1, wherein  the at least one paging transmission comprises at least one paging indication, the at least one paging indication indicating that a paging message can be received using at least one time or frequency resource other than at least one time or frequency resource used for the paging transmission.

20.	(Currently Amended)	A network node for configuring beamformed paging transmissions to a user equipment (UE), wherein the network node comprising:
processing circuitry configured to:
obtain information identifying at least one capability of the UE; and 
take capabilities into account the at least one capability of the UE into account when configuring:
at least one paging occasions, and/or 
at least one  paging transmissions within each paging occasion, wherein the at least one paging transmission is configured to be transmitted time multiplexed with synchronization signal (SS) block transmissions for a narrowband capable UE and frequency multiplexed with SS block transmissions for a wideband capable UE; and
transmit a first paging transmission wherein:
upon transmitting to a narrowband capable UE, the first paging transmission is time multiplexed with the SS block transmissions; and
upon transmitting to a wideband capable UE, the first paging transmission is frequency multiplexed with SS block transmissions.

21.	(Previously Presented)	The network node of Claim 20, wherein the processing circuitry is configured to:
transmit resource information to the UE, the resource information comprising at least one of timing resources and frequency resources for receiving the at least one paging transmission from the network node.   

22.	(Cancelled) 

23.	(Previously Presented)	The network node of Claim 20, wherein configuring the at least one paging occasion and the at least one paging transmission in each paging occasion comprises:
shifting the at least one paging occasion to cover a synchronization signal (SS) Burst Set.

24.	(Previously Presented)	The network node of Claim 20, wherein the at least one paging occasion coincides or overlaps with a synchronization signal (SS) Block Burst Set. 

25.	(Previously Presented)	The network node of Claim 20, wherein the at least one capability of the UE comprises a maximum reception bandwidth of the UE.

26.	(Cancelled)

27.	(Previously Presented)	The network node of Claim 20, wherein when taking the at least one capability of the UE into account the processing circuitry is configured to determine where to place the at least one paging occasion in a time domain in relation to at least one SS Block transmission in a SS Burst Set.

28.	(Original)	The network node of Claim 27, wherein the processing circuitry is configured to:
	determine that a maximum reception bandwidth of the UE is equal to a bandwidth of the SS Block transmission or exceeds the bandwidth of the SS Block transmissions with a margin that is not sufficient to transmit a paging transmission; and
place the at least one paging occasion after a last SS Block transmission in the SS Burst Set.

29.	(Previously Presented)	The network node of Claim 20, wherein:
the at least one paging transmission is configured to coincide with a SS Block transmission, the at least one paging transmission configured for a first frequency range and the SS Block transmission configured for a second frequency range, the first frequency range being different from the second frequency range without overlapping with the second frequency range, and
the at least one capability of the UE is an ability of the UE to simultaneously receive both a SS Block transmission and the at least one paging transmission. 

30.	(Previously Presented)	The network node of Claim 20, wherein each of the at least one paging transmissions is configured to be to be transmitted between a pair of adjacent SS Block transmissions within a SS Burst Set. 

31.	(Previously Presented)	The network node of Claim 30, wherein a paging transmission is configured according to one of the following:
after every second SS Block transmission in a SS Burst Set;
after every fourth SS Block transmission in a SS Burst Set; or
after each SS Block transmission in the SS Burst Set.

32.-33.	(Cancelled)

34.	(Previously Presented)	The network node of Claim 30, wherein a frequency range of the at least one paging transmission at least partially overlaps with a frequency range of each SS Block transmission within the SS Burst Set. 

35.	(Previously Presented)	The network node of Claim 30, wherein a bandwidth of the at least one paging transmission is equal to or smaller than a maximum reception bandwidth of the UE.

36. 	(Previously Presented)	The network node of Claim 30, wherein the processing circuitry is configured to:
determine that a maximum reception bandwidth of the UE is equal to a bandwidth of each SS Block transmission in a SS Burst Set or exceeds the bandwidth of each SS Block transmission in a SS Burst Set with a margin that is not sufficient to transmit a paging transmission.

37.	(Cancelled)

38.	(Previously Presented)	The network node of Claim 20, wherein the at least one paging transmission comprises at least one paging indication, the at least one paging indication indicating that a paging message can be received using at least one time or frequency resource other than at least one time or frequency resource used for the paging transmission.

39.	(Currently Amended)	A method by a UE for receiving beamformed paging transmissions, wherein the method comprises:
transmitting, to a network node, information identifying a capability of the UE; and 
receiving, from the network node, configuration information for at least one paging occasion and at least one paging transmission within each paging occasion, the configuration information based on the at least one capability of the UE, wherein the at least one paging transmission is configured to be transmitted time multiplexed with synchronization signal (SS) block transmissions for a narrowband capable UE and frequency multiplexed with SS block transmissions for a wideband capable UE; and
receiving a first paging transmission wherein:
upon the UE being a narrowband capable UE, the first paging transmission is time multiplexed with the SS block transmissions; and
upon the UE being a wideband capable UE, the first paging transmission is frequency multiplexed with SS block transmissions.

40.-56.	(Cancelled)

57.	(Currently Amended)	A user equipment (UE) for receiving beamformed paging transmissions, wherein the UE comprising:
processing circuitry configured to:
transmit, to a network node, information identifying a capability of the UE; and 
receive, from the network node, configuration information for at least one paging occasion and at least one paging transmission within each paging occasion, the configuration information based on the at least one capability of the UE
wherein the at least one paging transmission is configured to be transmitted time multiplexed with synchronization signal (SS) block transmissions for a narrowband capable UE and frequency multiplexed with SS block transmissions for a wideband capable UE; and
receive a first paging transmission wherein:
upon the UE being a narrowband capable UE, the first paging transmission is time multiplexed with the SS block transmissions; and
upon the UE being a wideband capable UE, the first paging transmission is frequency multiplexed with SS block transmissions.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2021/0153162: see figures 14-15)
Harada et al. (US 2020/0267687: see figure 4)
Li et al. (US 2019/0327709: see figures 9-10) 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10/27/2021
/MARCUS SMITH/Primary Examiner, Art Unit 2419